In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-22-00130-CV


                            L.T. RUNELS, JR., APPELLANT

                                           V.

                         TAX LOANS USA, LTD., APPELLEE

                          On Appeal from the 99th District Court
                                  Lubbock County, Texas
            Trial Court No. 2019-534,715, Honorable Edward Lee Self, Presiding

                                  November 28, 2022
                   ORDER OF ABATEMENT AND REMAND
                Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


      Appellant, L.T. Runels, Jr., an inmate proceeding pro se, appeals from the trial

court’s Joint Summary Judgment. The clerk’s record has been filed. The reporter’s

record was due October 6, 2022, but was not filed because Runels purportedly failed to

make payment arrangements for the record. On October 6, 2022, Runels filed documents

with this Court indicating that he requested payment for the reporter’s record from his

inmate trust account. However, the reporter has notified the Court that she has yet to

receive payment for the record.
      It is the appellant’s responsibility to request preparation and make payment

arrangements for the reporter’s record. See TEX. R. APP. P. 35.3(b). When an appellant

fails to do so, we may consider and decide an appeal without a reporter’s record, unless

appellant is entitled to proceed without payment of costs. See TEX. R. APP. P. 37.3(c).

Here, we are unable to determine whether Runels made arrangements to pay for the

record.

      Accordingly, we abate the appeal and remand this cause to the trial court to

determine whether Runels 1) desires to prosecute his appeal, 2) if so, made

arrangements to pay or paid for the reporter’s record, and 3) if neither arrangements nor

payment has been made, is he entitled to proceed without payment of costs. The trial

court shall enter its findings in a written order and include the order in a supplemental

clerk’s record which it must cause to be filed with this Court by December 19, 2022.



                                                      Per Curiam




                                           2